Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments dated 3/19/2021 in response to the office action dated 12/22/2020. For the sake of compact prosecution, the examiner discussed allowable subject matter with Atty. Pattillo and he has authorized the following amendments on 5/27/2021. In light of the amendments dated 3/19/2021 and the following examiner’s amendment, the rejections of record are withdrawn. Claim 26 is allowed. 
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Pattillo on 5/27/2021. 





REWRITE Claim 26:
A method of treating a bacterial infection in a patient by administering to a patient in need thereof, a synergistic combination of a TarO inhibitor compound or a pharmaceutically acceptable salt thereof, and a β-lactam antibiotic; wherein the bacterial infection is a methicillin-resistant S. aureus infection or a methicillin-resistant S. epidermidis infection; wherein the β-lactam antibiotic is imipenem, dicloxacillin, cephalexin, or tebipenem, wherein the TarO inhibitor compound is selected from:

    PNG
    media_image1.png
    524
    632
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    188
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    658
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    779
    655
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    779
    655
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    723
    579
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    566
    671
    media_image7.png
    Greyscale

2. DELETE claims 27, 29, 30-33. 








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method is to treating a methicillin-resistant S. aureus infection or a methicillin-resistant S. epidermidis infection comprising administering a synergistic combination of a TarO inhibitor compound or its salt in combination with a β-lactam antibiotic selected from imipenem, dicloxacillin, cephalexin, or tebipenem. Applicants’ in the specification have demonstrated in Table 1 inhibition of TarO by benzimidazoles and indole compounds and treatment of MRSA COL with a TarO inhibitor and in combination with lactam antibiotics, imipenem and dicloxacillin. The TarO inhibitors tested in combination with the β-lactam antibiotics, imipenem and dicloxacillin showed a synergistic bactericidal effect resulting in the inhibition of MRSA COL.  In Table II Applicants have shown the effects of a select TarO inhibitor compound with and without imipenem in vivo murine systemic infection model. The prior art do not teach or suggest the synergistic combination of TarO inhibitor with the β-lactam antibiotic as claimed and its effects on methicillin resistant infections as claimed. The prior art do not anticipate or make obvious the claimed method. Hence, claim 26 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.